CORRECTED




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1549V
                                        (not to be published)


    ALYSON GUERRIERO,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: February 3, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Phyllis Widman, Widman Law Firm, LLC, Northfield, NJ, for Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On October 4, 2019, Alyson Guerriero filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration caused-in-fact by the influenza vaccine she received on October 5, 2016.
(Petition at 1, ¶¶ 2, 10). On August 17, 2021, a decision was issued awarding
compensation to Petitioner based on the Respondent’s proffer. (ECF No. 41).



1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated November
22, 2021 (ECF No. 46), requesting a total award of $13,755.25 (representing $11,918.75
in fees and $1,836.50 in costs, which includes $1,181.50 in fees incurred by prior counsel
Jessica Voto, of Calcagno & Associates. 3 (Id. at 3). In accordance with General Order
No. 9, Petitioner filed a signed statement indicating that she incurred no out-of-pocket
expenses. (ECF No. 46-4). Respondent reacted to the motion on December 7, 2021,
indicating that he is satisfied that the statutory requirements for an award of attorney’s
fees and costs are met in this case, but deferring resolution of the amount to be awarded
at the Court’s discretion. (ECF No. 47). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $13,755.25 (representing $11,918.75 in fees and $1,836.50 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




3
 Petitioner’s Motion for Attorney Fees and Costs did not request payment of fees incurred by prior counsel,
Jessica Voto, to be paid directly. Rather the request f or these f ees were included as costs incurred by
current counsel, Phyllis Widman.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                    2